internal_revenue_service department of the treasury number release date index number distributing controlled shareholder shareholder shareholder shareholder shareholder business a location location a b d e f g h i j state x dear washington dc person to contact telephone number refer reply to cc corp plr-160262-01 date date this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date date date and date the information submitted for consideration is summarized below plr-160262-01 distributing a state x corporation uses the cash_receipts_and_disbursements_method of accounting and has a calendar tax_year distributing’s only class of outstanding_stock consists of a shares of common_stock which is held as follows shareholder shareholder shareholder shareholder shareholder b b d e f shareholder and shareholder are husband and wife shareholder shareholder and shareholder are the children of shareholder and shareholder distributing is engaged in business a which has two locations location and location the two locations differ geographically and operationally we have received financial information which indicates that business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in order to eliminate management problems arising from the geographic and operational separation of distributing’s location and location the following transaction has been proposed i ii iii iv shareholder will purchase one-half shareholder 2’s stock in distributing for a total sales_price of dollar_figureg to be paid_by a note amortized over a h year term with an i-year balloon at an initial interest rate of j percent distributing will form a new corporation controlled as a state x corporation controlled will use the cash_receipts_and_disbursements_method of accounting and have a calendar tax_year distributing will transfer location and certain related equipment to controlled in exchange for all of the stock of controlled controlled is not assuming liabilities or receiving assets subject_to liabilities distributing will distribute all of the controlled stock to shareholder in exchange for all of shareholder 1’s distributing stock the following representations have been made in connection with the proposed transaction plr-160262-01 a b c d e f g h i j k the fair_market_value of the controlled stock and other consideration to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to eliminate management problems arising from the geographic and operational separation of distributing’s location and location the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of distributing or controlled there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock plr-160262-01 l m n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled o immediately after the distribution no person will hold disqualified_stock in distributing or controlled which constitutes a percent or greater interest in such corporations within the meaning of sec_355 based solely on the information submitted and representations made we hold as follows the transfer by distributing of location and certain related equipment to controlled solely in exchange for all of the stock of controlled followed by the distribution of the controlled stock to shareholder in exchange for all of shareholder 1's distributing stock as described above will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of location and certain related equipment to controlled in exchange for controlled stock as described above sec_361 controlled will recognize no gain_or_loss on the receipt of location and certain related equipment in exchange for controlled stock as described above sec_1032 controlled's basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled stock to shareholder sec_361 plr-160262-01 shareholder will recognize no gain_or_loss and no amount will be included in the income of shareholder upon the receipt of the controlled stock in exchange for all of shareholder 1’s distributing stock as described above sec_355 shareholder 1's basis in the controlled stock received in the transaction will equal the basis of the distributing stock surrendered in exchange therefor sec_358 shareholder 1's holding_period of the controlled stock received in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided that shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed concerning the tax consequences in step i above this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours richard e coss assistant to the branch chief branch office of associate chief_counsel corporate cc
